           Case 1:20-cv-11078-FDS Document 19 Filed 11/10/20 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
OLIN DALE HULSEY,                   )
                                    )
            Plaintiff,              )
                                    )                          Civil Action No.
            v.                      )                          20-11078-FDS
                                    )
FEDERAL BUREAU OF                   )
PRISONS, et al.,                    )
                                    )
            Defendants.             )
____________________________________)


                                                     ORDER

SAYLOR, C.J.

         On June 5, 2020, plaintiff Olin Dale Hulsey initiated this action by filing a pro se

pleading pursuant to 42 U.S.C. § 1983 alleging that he had been sent to FMC Devens for a

competency examination and complaining, among other things, that guards are opening and

reading his legal mail outside of his presence. 1 The action was initially assigned to Magistrate

Judge Cabell pursuant to the Court’s Program for Random Assignment of Civil Cases to

Magistrate Judges. The case was subsequently reassigned to the undersigned Judge.

         On September 21, 2020, the Court denied Hulsey’s motion for an injunction and granted

his motion for leave to proceed in forma pauperis notwithstanding the fact that he did not file a

copy of his prison account statement. The Court advised Hulsey that if he wishes to proceed



         1
           The Court’s records indicate that three days later, on June 8, 2020, Hulsey filed an action seeking to
enjoin the medical staff at Devens from questioning him about his medical condition. See Hulsey v. United States,
No. 20-11090-FDS (closed July 28, 2020) (dismissed without prejudice pursuant to Fed. R. Civ. P. 41(b) for failure
to respond to July 2, 2020 Order). Hulsey filed a third action on June 18, 2020, asserting additional claims against
the medical staff at Devens. Hulsey v. United States, No. 20-11157-FDS (closed Sept. 1, 2020) (dismissed without
prejudice pursuant to Fed. R. Civ. P. 41(b) for failure to respond to July 6, 2020 Order).
          Case 1:20-cv-11078-FDS Document 19 Filed 11/10/20 Page 2 of 3




with this litigation, an amended complaint must be filed with a copy of his prison account

statement.

       On October 15, 2020, the treasurer filed a certified copy of Hulsey’s prison account

statement. However, Hulsey failed to file an amended complaint. Instead, he filed an eight-

page, handwritten letter asking the Court to advise him “as to the appropriate way to present civil

rights issues so that the court may establish presidence [sic] in a new area that has not been

addressed by a court.” Docket No. 18, at 1.

       If Hulsey wishes to proceed, he must file an amended complaint that meets the

requirements of the Federal Rules of Civil Procedure. The caption “must name all the parties.”

See Fed. R. Civ. P. 10(a). It must include “a short and plain statement of the claim showing that

the pleader is entitled to relief,” and a demand for relief. Fed. R. Civ. P. 8(a). “Each allegation

must be simple, concise and direct.” Fed. R. Civ. P. 8(d)(1). The claims must be set forth “in

numbered paragraphs, each limited as far as practicable to a single set of circumstances.” Fed.

R. Civ. P. 10(b). Furthermore, if he asserts claims against more than one defendant in a single

lawsuit, the claims must be limited to those “arising out of the same transaction, occurrence, or

series of transactions or occurrences.” Fed. R. Civ. P. 20(a)(2)(A). And he must sign the

amended complaint. Fed. R. Civ. P. 11(a).

       Under the circumstances, Hulsey will be granted additional time to file such a pleading.

If he wishes to pursue this action, he must file an amended complaint setting forth a plausible

claim upon which relief can be granted within 21 days of the date of this order (that is, by

December 2, 2020). Failure to comply with this directive will result in dismissal of this action.




                                                  2
        Case 1:20-cv-11078-FDS Document 19 Filed 11/10/20 Page 3 of 3




So Ordered.



                                          /s/ F. Dennis Saylor IV
                                          F. Dennis Saylor IV
Dated: November 10, 2020                  Chief Judge, United States District Court




                                      3
